DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1, 5, 6, 8-9, 11, 13-14, 16, 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramachandran, US 2007/0201392 (as cited in the IDS dated 04/19/2021) hereafter Ramachandran in view of Kang et al, US 2006/0153131 hereafter Kang.  

As for claim 1, Ramachandran discloses:
A base station serving a network (Ramachandran, [0028], claim 23, The base station including a memory), the base station comprising: a receiver, transmitter and baseband processor for facilitating wireless communications with mobile stations; and a control system associated with the receiver, transmitter and baseband processor and adapted to: 
transmit a synchronization channel (Ramachandran, [0028], lines 1-4, The base station transmits the frame synchronization); 
transmit uplink ranging information (Ramachandran, [0028], lines 1-4, [0031], The base station transmits the Downlink Map message DL-MAP and the UL-MAP and the Uplink Channel Descriptor which the Examiner interprets to correspond to the uplink ranging information); 
detect an event indicating that a first of the mobile stations is initiating an uplink ranging procedure based on the uplink ranging information (Ramachandran, [0028], [0029], lines 1-10, [0031], [0032], Detecting the PR sequence on the uplink indicating the subscriber station is initiating/attempting a ranging procedure based on learning the PR code sequences from the Downlink Map message DL-MAP and UL-MAP and Uplink Channel Descriptor); and 
in response to detecting the event, start broadcasting essential physical layer configuration information (Ramachandran, [0028], [0029], lines 1-10, [0031], [0032], In response to detecting the PR code/sequence, start broadcasting the Ranging Response message RNG-RSP), 
wherein the essential physical layer configuration information is usable by mobile stations in range of the base station to facilitate communications with the base station(Ramachandran, [0028], [0029], lines 1-10, Wherein the Downlink Map message DL-MAP and the UL-MAP and the Uplink Channel Descriptor is usable by the mobile station in range of base station to facilitate communications with the base station. The Examiner interprets the RNG-RSP to correspond to the essential physical layer configuration), 
wherein the broadcasting of the essential physical layer -configuration information is event triggered (Ramachandran, [0029], lines 1-10, Broadcasting the Ranging Response message RNG-RSP is event triggered by the detected PR code/sequence).

Ramachandran does not explicitly disclose broadcasting the uplink ranging information (Interpreted as the Downlink Map message DL-MAP and UL-MAP and Uplink Channel Descriptor taught by Ramachandran [0028]).

However, Kang discloses broadcasting the uplink ranging information (Kang, [0014], Broadcasting the Downlink Map message DL-MAP and UL-MAP and Uplink Channel Descriptor).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Ramachandran with broadcasting the uplink ranging information as taught by Kang to provide efficient control of the ranging allocation period (Kang, [0054]). 

Note: Kang [0028] also discloses that the UL-MAP includes information on a format of a physical channel capable of receiving messages transmitted to MSs in the downlink using the information. This also discloses the UL-MAP is “essential physical layer configuration information” since it conveys the format of the physical channel. 

As for claim 5, Ramachandran does explicitly disclose:
The essential physical layer configuration information is usable by the first mobile station for decoding physical layer information transmitted by the base station.

However, Kang discloses essential physical layer configuration information is usable by the first mobile station for decoding physical layer information transmitted by the base station (Kang, [0028], The UL-MAP including information on a format of a physical channel capable of receiving messages transmitted to MSs in the downlink using the information).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Ramachandran with essential physical layer configuration information is usable by the first mobile station for decoding physical layer information transmitted by the base station as taught by Kang to provide efficient control of the ranging allocation period (Kang, [0054]). 

As for claim 6, Ramachandran discloses:
After the first mobile station has performed initial system access for network entry, transmitting to the first mobile station additional control information that provides media access control or other upper layer configuration information (Ramachandran, FIG. 5, 530, [0048], After the subscriber station has performed the initial ranging messaging at step 510, transmitting the RNG_RSP at step 530 which is a management message).

As for claim 8, Ramachandran discloses:
Detect a second event indicating that the first of the mobile stations is performing a further uplink ranging procedure (Ramachandran, FIG. 5, 510, [0043], [0044], Detecting a second transmission of the ranging code steps 510).

As for claim 9, Ramachandran discloses:
Initiating the uplink ranging procedure is part of an initial system access procedure (Ramachandran, [0009], [0025], The initial ranging procedure is part of initial (power-up) system access between the subscriber station and the network/base station).

As for claim 11, Ramachandran discloses:
A method for operating a base station (Ramachandran, [0028], claim 23, The base station) serving a network, the method comprising: 
transmitting a synchronization channel (Ramachandran, [0028], lines 1-4, The base station transmits the frame synchronization); 
transmitting uplink ranging information (Ramachandran, [0028], lines 1-4, [0031], The base station transmits the Downlink Map message DL-MAP and the UL-MAP and the Uplink Channel Descriptor which the Examiner interprets to correspond to the uplink ranging information); 
detecting an event indicating that a first of the mobile stations is initiating an uplink ranging procedure based on the uplink ranging information (Ramachandran, [0028], [0029], lines 1-10, [0031], [0032], Detecting the PR sequence on the uplink indicating the subscriber station is initiating/attempting a ranging procedure based on learning the PR code sequences from the Downlink Map message DL-MAP and UL-MAP and Uplink Channel Descriptor); and 
in response to detecting the event, start broadcasting essential physical layer configuration information (Ramachandran, [0028], [0029], lines 1-10, [0031], [0032], In response to detecting the PR code/sequence, start broadcasting the Ranging Response message RNG-RSP), 
wherein the essential physical layer configuration information is usable by mobile stations in range of the base station to facilitate communications with the base station(Ramachandran, [0028], [0029], lines 1-10, Wherein the Downlink Map message DL-MAP and the UL-MAP and the Uplink Channel Descriptor is usable by the mobile station in range of base station to facilitate communications with the base station. The Examiner interprets the RNG-RSP to correspond to the essential physical layer configuration), 
wherein the broadcasting of the essential physical layer -configuration information is event triggered (Ramachandran, [0029], lines 1-10, Broadcasting the Ranging Response message RNG-RSP is event triggered by the detected PR code/sequence).

Ramachandran does not explicitly disclose broadcasting the uplink ranging information (Interpreted as the Downlink Map message DL-MAP and UL-MAP and Uplink Channel Descriptor taught by Ramachandran [0028]).

However, Kang discloses broadcasting the uplink ranging information (Kang, [0014], Broadcasting the Downlink Map message DL-MAP and UL-MAP and Uplink Channel Descriptor).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Ramachandran with broadcasting the uplink ranging information as taught by Kang to provide efficient control of the ranging allocation period (Kang, [0054]). 

As for claim 13, Ramachandran does explicitly disclose:
The essential physical layer configuration information is usable by the first mobile station for decoding physical layer information transmitted by the base station.

However, Kang discloses essential physical layer configuration information is usable by the first mobile station for decoding physical layer information transmitted by the base station (Kang, [0028], The UL-MAP including information on a format of a physical channel capable of receiving messages transmitted to MSs in the downlink using the information).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Ramachandran with essential physical layer configuration information is usable by the first mobile station for decoding physical layer information transmitted by (Kang, [0054]). 

As for claim 14, Ramachandran discloses:
After the first mobile station has performed initial system access for network entry, transmitting to the first mobile station additional control information that provides media access control or other upper layer configuration information (Ramachandran, FIG. 5, 530, [0048], After the subscriber station has performed the initial ranging messaging at step 510, transmitting the RNG_RSP at step 530 which is a management message).

As for claim 16, Ramachandran discloses:
A non-transitory memory medium storing program instructions that, when executed by a processor of a base station (Ramachandran, [0028], claim 23, A memory in a base station), cause the base station to: 
transmitting a synchronization channel (Ramachandran, [0028], lines 1-4, The base station transmits the frame synchronization); 
transmitting uplink ranging information (Ramachandran, [0028], lines 1-4, [0031], The base station transmits the Downlink Map message DL-MAP and the UL-MAP and the Uplink Channel Descriptor which the Examiner interprets to correspond to the uplink ranging information); 
detecting an event indicating that a first of the mobile stations is initiating an uplink ranging procedure based on the uplink ranging information (Ramachandran, [0028], [0029], lines 1-10, [0031], [0032], Detecting the PR sequence on the uplink indicating the subscriber station is initiating/attempting a ranging procedure based on learning the PR code sequences from the Downlink Map message DL-MAP and UL-MAP and Uplink Channel Descriptor); and 
in response to detecting the event, start broadcasting essential physical layer configuration information (Ramachandran, [0028], [0029], lines 1-10, [0031], [0032], In response to detecting the PR code/sequence, start broadcasting the Ranging Response message RNG-RSP), 
wherein the essential physical layer configuration information is usable by mobile stations in range of the base station to facilitate communications with the base station(Ramachandran, [0028], [0029], lines 1-10, Wherein the Downlink Map message DL-MAP and the UL-MAP and the Uplink Channel Descriptor is usable by the mobile station in range of base station to facilitate communications with the base station. The Examiner interprets the RNG-RSP to correspond to the essential physical layer configuration), 
wherein the broadcasting of the essential physical layer -configuration information is event triggered (Ramachandran, [0029], lines 1-10, Broadcasting the Ranging Response message RNG-RSP is event triggered by the detected PR code/sequence).

Ramachandran does not explicitly disclose broadcasting the uplink ranging information (Interpreted as the Downlink Map message DL-MAP and UL-MAP and Uplink Channel Descriptor taught by Ramachandran [0028]).

However, Kang discloses broadcasting the uplink ranging information (Kang, [0014], Broadcasting the Downlink Map message DL-MAP and UL-MAP and Uplink Channel Descriptor).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Ramachandran with broadcasting the uplink ranging information as taught by Kang to provide efficient control of the ranging allocation period (Kang, [0054]). 

As for claim 18, Ramachandran does explicitly disclose:
The essential physical layer configuration information is usable by the first mobile station for decoding physical layer information transmitted by the base station.

However, Kang discloses essential physical layer configuration information is usable by the first mobile station for decoding physical layer information transmitted by the base station (Kang, [0028], The UL-MAP including information on a format of a physical channel capable of receiving messages transmitted to MSs in the downlink using the information).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Ramachandran with essential physical layer configuration information is usable by the first mobile station for decoding physical layer information transmitted by the base station as taught by Kang to provide efficient control of the ranging allocation period (Kang, [0054]). 

As for claim 19, Ramachandran discloses:
After the first mobile station has performed initial system access for network entry, transmitting to the first mobile station additional control information that provides media access control or other upper layer configuration information (Ramachandran, FIG. 5, 530, [0048], After the subscriber station has performed the initial ranging messaging at step 510, transmitting the RNG_RSP at step 530 which is a management message).

Allowable Subject Matter

4.	Claims 2-4, 7, 10, 12, 15, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eom et al, US 2005/0128990 paragraph [0044] discloses the mobile station acquires downlink sync from base station (BS) information contained in messages broadcasted by the BS, which includes a Downlink Channel Descriptor (DCD) message, an Uplink Channel Descriptor (UCD) message, a downlink map ( DL-MAP) message, an uplink map ( UL-MAP) message, and a mobile neighbor advertisement (MOB-NBR-ADV) message.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469